          Case 5:19-cv-00670-DAE Document 10 Filed 09/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                 )
                                                   )
       Plaintiff,                                  )   Civil Case No. 5:19-cv-00670-DAE
                                                   )
v.                                                 )
                                                   )
JOHN DOE infringer using                           )
IP address 72.178.218.7,                           )
                                                   )
       Defendant.                                  )
                                                   )

  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE CONDITIONED ON
    COURT RETAINING JURISDICTION TO ENFORCE THE TERMS OF THE
 PARTIES’ CONFIDENTIAL SETTLEMENT AGREEMENT AND INCORPORATED
                       MEMORANDUM OF LAW

       Plaintiff, Malibu Media, LLC, and Defendant, John Doe, Subscriber IP address

72.178.218.7, (hereinafter collectively, the “Parties”), jointly stipulate to the entry of the attached

Agreed Order for the Court to retain jurisdiction to enforce the terms of their settlement agreement

under the authority of Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381-

82 (1994), and conditioned upon the Court’s retention of jurisdiction to enforce the settlement

agreement, dismissing this case with prejudice. In support the Parties state as follows:

       1. The Parties have entered into a Confidential Settlement Agreement (the “Agreement”)

           dated September 4, 2019, the terms of which are hereby incorporated by reference, but

           not attached due to the confidential nature of the Settlement. A copy of the Agreement

           can be provided to the Court upon the Court’s request.

       2. In Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381-82 (1994),

           the Supreme Court indicated that a federal district court retains jurisdiction to enforce
       Case 5:19-cv-00670-DAE Document 10 Filed 09/24/19 Page 2 of 3



         a settlement agreement when it specifically includes a clause in the dismissal order

         retaining jurisdiction at the parties’ request.

     3. Therefore, the Parties respectfully request that this Honorable Court enter the Agreed

         Order, attached as Exhibit “A,” which:

             a. Acknowledges the Agreement, and incorporates the Agreement by reference;

                 and,

             b. Conditioned on the Court’s retention of jurisdiction to enforce the terms of the

                 Agreement, dismissing the remainder of this case, including all Counterclaims,

                 with prejudice, with each party bearing their own fees and costs.

                                                Respectfully submitted,


/s/ Paul S. Beik                                  /s/ Robert Z. Cashman
Paul S. Beik, Esq.                                Robert Z. Cashman, Esq.
BEIK LAW FIRM, PLLC                               CASHMAN LAW FIRM, PLLC
                                                  7607 Claridge Drive
8100 Washington Avenue, Suite 1000
                                                  Houston, TX 77071
Houston, TX 77007                                 Ph. (713) 364-3476
Ph. (713) 869-6975                                Email: rzcashman@cashmanlawfirm.com
Email: paul@beiklaw.com                           Attorneys for Defendant
Attorneys for Plaintiff
         Case 5:19-cv-00670-DAE Document 10 Filed 09/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                             By: /s/ Paul S. Beik____
                                                 Paul S. Beik
